Filed 3/18/13 Song v. Lee CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 977(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 977(b). This opinion has not been certified for publication or
ordered published for purposes of rule 977.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




MI RYONG SONG,                                                       B238268

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC418479)
         v.

SUK K. LEE,

         Defendant and Respondent.



         APPEAL from an order of the Superior Court of Los Angeles County,
Mark V. Mooney, Judge. Reversed.
         Horvitz & Levy, David M. Axelrad and Jason R. Litt, Parker Shumaker Mills
and David B. Parker for Plaintiff and Appellant.
         Yoka & Smith and Christopher E. Faenza, Murchison & Cumming and
Edmund G. Farrell III for Defendant and Respondent.
       Mi Ryong (Mimi) Song appeals from an award of attorney fees to respondent Suk
Ki Lee as prevailing party in the underlying action for breach of a confidential settlement
agreement. In a related appeal (Song v. Lee, case No. B235336) we reversed the
judgment in favor of Suk K. Lee and remanded for a new trial. Based on that reversal, it
follows that the award of attorney fees must also be reversed.


                     FACTUAL AND PROCEDURAL SUMMARY
       The complicated factual and procedural history of the dispute between the parties
is fully set out in Song v. Lee (case No. B235336). We confine our procedural summary
to the award of fees by the trial court.
       After the jury reached a verdict in favor of respondent Lee, judgment was entered
in his favor. He was found to be the prevailing party and was awarded a total of
$233,921.04 in fees and costs. Song filed a timely appeal from that order.


                                       DISCUSSION
       Since we reversed the judgment in favor of respondent and remanded for a new
trial, we also must vacate the attorney fee and cost award in Lee’s favor. (Metropolitan
Water Dist. v. Imperial Irrigation Dist. (2000) 80 Cal.App.4th 1403, 1436–1437.)


                                       DISPOSITION
       The order of costs and fees in favor of respondent is reversed. Appellant is
entitled to her costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                 EPSTEIN, P. J.
We concur:



       WILLHITE, J.                              MANELLA, J.